 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JORGE PROCTOR, individually and on                 Case No.: 18-CV-2833 JLS (NLS)
     behalf of other members of the general
12
     public similarly situated,                         ORDER: (1) GRANTING MOTION
13                                     Plaintiff,       TO REMAND;
                                                        (2) REMANDING ACTION TO THE
14   v.                                                 SUPERIOR COURT OF THE STATE
15                                                      OF CALIFORNIA, COUNTY OF
     HELENA AGRI-ENTERPRISES, LLC, a
                                                        SAN DIEGO; AND
16   Delaware company doing business as
                                                        (3) DENYING AS MOOT MOTIONS
     HELENA CHEMICAL COMPANY; and
17                                                      TO DISMISS FOR FAILURE TO
     DOES 1 through 100, inclusive,
                                                        STATE A CLAIM AND TO
18                                  Defendants.         CONSOLIDATE CASES
19
                                                        (ECF Nos. 6, 7, 8)
20
21          Presently before the Court are Defendant Helena Agri-Enterprises, LLC’s Motions
22   to Dismiss PAGA Action Pursuant to Fed. R. Civ. P. 12(b)(6) (“Mot. to Dismiss,” ECF
23   No. 6) and to Consolidate (“Mot. to Consolidate,” ECF No. 7), as well as Plaintiff Jorge
24   Proctor’s Motion to Remand Pursuant to 28 U.S.C. § 1447 (“Mot. to Remand,” ECF No.
25   8) (together, the “Motions”). Also before the Court are Plaintiff’s Opposition to (ECF No.
26   9) and Defendant’s Reply in Support of (ECF No. 11) the Motion to Consolidate; Plaintiff’s
27   Opposition to (ECF No. 10) and Defendant’s Reply in Support of (ECF No. 12) the Motion
28   to Dismiss; and Defendant’s Opposition to (“Remand Opp’n,” ECF No. 15), Plaintiff’s

                                                    1
                                                                             18-CV-2833 JLS (NLS)
 1   Reply in Support of (“Remand Reply,” ECF No. 16), and Defendant’s Surreply in
 2   Opposition to (“Remand Surreply,” ECF No. 21) the Motion to Remand. The Court took
 3   the Motions under submission without oral argument pursuant to Civil Local Rule
 4   7.1(d)(1). See ECF Nos. 13, 17. Having considered the Parties’ arguments, the evidence,
 5   and the law, the Court GRANTS Plaintiff’s Motion to Remand; REMANDS this action to
 6   the Superior Court of the State of California, County of San Diego; and DENIES AS
 7   MOOT Defendant’s Motions to Dismiss and to Consolidate.
 8                                        BACKGROUND
 9         On November 15, 2018, Plaintiff filed this action in the Superior Court of California,
10   County of San Diego, alleging six causes of action for violation of (1) California Labor
11   Code §§ 510 and 1198 (Unpaid Overtime), (2) California Labor Code §§ 226.7 and 512(a)
12   (Unpaid Meal Period Premiums), (3) California Labor Code § 226.7 (Unpaid Rest Period
13   Premiums), (4) California Labor Code §§ 1194 and 1197 (Unpaid Minimum Wage),
14   (5) California Labor Code §§ 201 and 202 (Final Wages Not Timely Paid), and
15   (6) California Business & Professions Code §§ 17200 et seq. See generally ECF No. 1-2
16   (“Compl.”). Defendant was served on November 16, 2018. See ECF No. 1 (“Not. of
17   Removal”) ¶ 35.
18         On December 17, 2018, Defendant removed to this Court “pursuant to 28 U.S.C.
19   §§ 1332(d) and 1441, as amended in relevant part by the Class Action Fairness Act of 2005
20   (“CAFA”)” because “Defendant[] . . . and Plaintiff . . . are citizens of different states, the
21   amount in controversy exceeds $5,000,000, and there are over 700 alleged class members.”
22   Not. of Removal ¶ 1. Defendant filed its Motions to Dismiss and to Consolidate on
23   December 21, 2018, see generally ECF Nos. 6, 7, and Plaintiff filed its Motion to Remand
24   on January 17, 2019. See generally ECF No. 8.
25                                     LEGAL STANDARD
26         As a general matter, defendants may remove to the appropriate federal district court
27   “any civil action brought in a State court of which the district courts of the United States
28   have original jurisdiction.” 28 U.S.C. § 1441(a). The propriety of removal depends on

                                                   2
                                                                                18-CV-2833 JLS (NLS)
 1   whether the case originally could have been filed in federal court. City of Chicago v. Int’l
 2   Coll. of Surgeons, 522 U.S. 156, 163 (1997). The asserted propriety of removal here is
 3   under CAFA. CAFA gives federal courts jurisdiction over certain class actions if the class
 4   has more than 100 members, the parties are minimally diverse, and the amount-in-
 5   controversy exceeds $5,000,000. 28 U.S.C. §§ 1332(d)(2), (5)(B); see Standard Fire Ins.
 6   Co. v. Knowles, 568 U.S. 588, 592 (2013). There is no presumption against removal
 7   jurisdiction in CAFA cases. Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S.
 8   ___, 135 S. Ct. 547, 554 (2014) (“CAFA’s provisions should be read broadly, with a strong
 9   preference that interstate class actions should be heard in a federal court if properly
10   removed by any defendant.”) (internal quotations omitted). The removing defendant bears
11   the burden of establishing that removal is proper. See Ibarra v. Manheim Invs., Inc., 775
12   F.3d 1193, 1199 (9th Cir. 2015).
13                                                ANALYSIS
14          “[W]hen a defendant seeks federal-court adjudication, the defendant’s amount-in-
15   controversy allegation should be accepted when not contested by the plaintiff or questioned
16   by the court.” Dart, 135 S. Ct. at 553. If a plaintiff contests the amount-in-controversy,
17   however, “removal . . . is proper on the basis of an amount in controversy . . . if the district
18   court finds, by the preponderance of the evidence, that the amount in controversy exceeds”
19   $5,000,000. 28 U.S.C. § 1446(c)(2)(B); Dart, 135 S. Ct. at 553–54. Here, Plaintiff
20   contests the amount in controversy, so the Court must determine whether Defendant has
21   met its burden in demonstrating by a preponderance of the evidence that the amount in
22   controversy exceeds $5,000,000.1
23
24
     1
25     Plaintiff concedes that the remaining CAFA requirements are met. “[Plaintiff] does not dispute that
     there is ‘minimal diversity’ between the parties or that the number of putative class members exceeds
26   100.” See Remand Opp’n at 5. To the extent Defendant argues that Plaintiff does not contest that
     $5,000,000 is in controversy, see id. at 6–7, this argument is unavailing. Plaintiff makes clear throughout
27   his Remand Motion his position that Defendant has inflated the amount in controversy above the
28   $5,000,000 threshold. See Remand Mot. at 8–14. Further, Plaintiff asserts in his Reply that the amount
     in controversy does not exceed $3.5 million. See Remand Reply at 10.

                                                         3
                                                                                           18-CV-2833 JLS (NLS)
 1         Defendant contends that the amount in controversy is at least $5,119,365.67. See
 2   Remand Surreply at 5. Although Plaintiff does not dispute Defendant’s calculation of the
 3   amount in dispute for unpaid overtime or unpaid minimum wages and liquidated damages,
 4   see Remand Reply at 5, Plaintiff disputes Defendant’s remaining calculations and asserts
 5   that the amount in controversy is closer to $3,492,206.43. See id. at 10.
 6         The Court agrees with Defendant that it is appropriate under these circumstances to
 7   assume a 100% violation rate in calculating the waiting time penalties in controversy. See
 8   Remand Opp’n at 10–11; Remand Surreply at 2–3; see also Ramos v. Schenker, Inc., No.
 9   5:18-CV-01551-JLS-KK, 2018 WL 5779978, at *2 (C.D. Cal. Nov. 1, 2018). Accordingly,
10   the Court agrees with Defendant that the amount in controversy for the waiting time penalty
11   claims is $899,320.80.
12         Plaintiff does not dispute Defendant’s calculations of the amount in controversy for
13   unpaid overtime ($584,938.15) or unpaid minimum wages ($885,268.80). See Remand
14   Opp’n at 11–13; Remand Reply at 5. The Parties agree that Plaintiff is not seeking any
15   damages under California Labor Code section 558. See Remand Reply at 5–6; Remand
16   Surreply at 5. Finally, the Parties agree on a 25% benchmark, with the meal and rest period
17   claims excluded, for attorneys’ fees. See Remand Reply at 9; Remand Surreply at 5. The
18   Court calculates this amount to be $592,381.94 based on a total amount in controversy
19   excluding the meal and rest period claims of $2,369,527.75.
20         This means that Defendant must establish, by a preponderance of the evidence, that
21   there is at least $2,038,090.31 in controversy for Plaintiff’s meal and rest period claims.
22   Defendant contends that at least $2,876,610, see Remand Opp’n at 14, or $2,157,455.99,
23   see Remand Surreply at 5, is in dispute, while Plaintiff argues that only $1,348,409.99 is
24   in controversy. See Remand Reply at 9. This difference is attributable to (1) different
25   assumed violation rates, with Defendant assuming 40% and Plaintiff assuming 25%; and
26   (2) different statutes of limitations, with Defendant advocating for four years and Plaintiff
27   for three. Compare Remand Opp’n at 14–16, with Remand Reply at 7–9.
28   ///

                                                   4
                                                                                 18-CV-2833 JLS (NLS)
 1         As for the statute of limitations, Defendant concedes that “[d]istrict courts are
 2   divided as to whether meal and rest period premiums are recoverable under the unfair
 3   competition law (“UCL”), and thus subject to the UCL’s four-year statute of limitations.”
 4   Remand Surreply at 4 (citing Lucas v. Michael Kors (USA), Inc., No. CV 18-1608-MWF
 5   (MRWx), 2018 WL 2146403, at *4 (C.D. Cal. May 9, 2018) (applying three-year statute
 6   of limitations); Vasquez v. Randstad US, L.P., No. 17-cv-04342-EMC, 2018 WL 327451,
 7   at *4 (N.D. Cal. Jan. 9, 2018) (applying four-year statute of limitations under UCL)).
 8   Nonetheless, as Defendant notes, Plaintiff’s “sixth cause of action for unfair competition
 9   specifically identifies [Defendant]’s alleged meal and rest period violations as one of the
10   underlying unlawful acts,” Remand Surreply at 4 (citing Compl. ¶ 81), meaning that
11   Plaintiff’s “own Complaint has therefore squarely placed recovery of the meal and rest
12   period premiums under the UCL in controversy.” Id. Under these circumstances, the Court
13   agrees with Defendant that application of the four-year statute of limitations under the UCL
14   is appropriate. See Vasquez, 2018 WL 327451, at *4 (citing Beaver v. Tarsadia Hotels,
15   816 F.3d 1170, 1177 (9th Cir. 2016); Cortez v. Purolator Air Filtration Prods. Co., 23 Cal.
16   4th 163, 178–79 (2000)).
17         The dispositive question, therefore, is the assumed violation rate for Plaintiff’s meal
18   and rest period violation claims. Defendant advocates for a 40% violation rate, noting that
19   “[a]lthough courts routinely accept assumed violation rates of 60% or greater,
20   [Defendant]’s calculations use the more conservative violation rate of 40% approved by
21   the Lucas court.” Remand Opp’n at 15. Plaintiff distinguishes Lucas on the grounds that
22   “Plaintiff never alleged a ‘consistent policy’ of failing to provide meal and rest periods or
23   that meal and rest periods were not provided as ‘contemplated under the law.’” Remand
24   Reply at 7. Plaintiff urges for “the more reasonable twenty-five percent (25%) violation
25   rate mentioned by the Sanders [v. Old Dominion Freight Line, Inc., No. 16-CV-2837-CAB-
26   NLS, 2017 WL 5973566 (S.D. Cal. Feb. 2, 2017) ]court.” Id. at 9. Using the four-year
27   statute of limitations, the amount in controversy would be $2,876,610, using Defendant’s
28   40% violation rate, see Remand Opp’n at 16, and $1,797,881.25, using Plaintiff’s 25%

                                                   5
                                                                                18-CV-2833 JLS (NLS)
 1   violation rate. In other words, Defendant’s assumed 40% violation rate is sufficient to
 2   exceed CAFA’s $5,000,000 amount-in-controversy requirement, while Plaintiff’s assumed
 3   25% rate is not.
 4           Ultimately, the Court concludes that Sanders is more applicable here. As in Sanders,
 5   “[t]he only possible explanation that the Court can discern for [Defendant]’s selection of
 6   th[e 40% violation] rate is that it is sufficient to yield an amount in controversy in excess
 7   of $5 million.” 2017 WL 5973566 at *4. “A defendant’s assumption of a violation rate
 8   sufficient to put the total amount in controversy over $5 million is not reasonable simply
 9   because the complaint does not specify a particular violation rate.” Id. Under these
10   circumstances, “it is impossible for the Court to decide that [Defendant] has satisfied its
11   burden to demonstrate, by a preponderance of the evidence, that the amount in controversy
12   for the meal and rest break claims is [$2,876,610], as [Defendant] claims in the
13   [Opposition].” See id. (emphasis in original) (citing Ibarra, 775 F.3d at 1199; Armstrong
14   v. Ruan Transp. Corp., No. EDCV 16-1143-VAP (SPx), 2016 WL 6267931, at *3 (C.D.
15   Cal. Oct. 25, 2016)). Because the burden is on the removing Defendant, under such
16   circumstances “the scales tip against federal-court jurisdiction.” See Ibarra, 775 F.3d at
17   1199.
18           Accordingly, the Court GRANTS Plaintiff’s Motion to Remand; REMANDS this
19   action to the Superior Court of the State of California, County of San Diego; and DENIES
20   AS MOOT Defendant’s Motions to Dismiss and to Consolidate.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   6
                                                                                18-CV-2833 JLS (NLS)
 1                                      CONCLUSION
 2         In light of the foregoing, the Court GRANTS Plaintiff’s Motion to Remand (ECF
 3   No. 8) and REMANDS this action to the Superior Court of the State of California, County
 4   of San Diego (ECF No. 1). The Court also DENIES AS MOOT Defendant’s Motions to
 5   Dismiss (ECF No. 6) and to Consolidate (ECF No. 7). Because this Order concludes the
 6   litigation in this matter, the Clerk of Court SHALL CLOSE the file.
 7         IT IS SO ORDERED.
 8
 9   Dated: April 30, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
                                                                           18-CV-2833 JLS (NLS)
